DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
___________________________________________________________________________
Claim(s) 1- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMYTH (US 2009/0252795) in view of LO (US 2010/0234966).
With respect to claim 1, SMYTH discloses a composite comprising a porous ceramic matrix (Abstract; Paragraph [0012]) with pores (e.g, holes) on the surface thereof having a diameter of 0.3 to 15 microns (e.g, 300-15,000 nanometer sized holes) (Paragraph [0016]). The surface is coated (e.g., polymer layer) with polymer material to impregnate (e.g., embed) said surface pores as well as internal pores in the ceramic matrix (Paragraph [0018]- [0020]). 
SMYTH does not explicitly disclose that the polymer is a plastic. LO discloses a porous ceramic material (Abstract) that has its pores coated with a reinforcing agent (Abstract). The reinforcing agent is a plastic such as polyamide (Paragraph [0052]) such that it is biodegradable and leaves the porous body open to allow new bone to grow and fuse to (Paragraphs [0017]-[0021]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a plastic polyamide as the polymer coating on the surface of the porous ceramic matrix of SMYTH, as taught by LO so that the material will biodegrade and provide areas for bone ingrowth. 
The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113, I. 
In the instant case, the process steps of “formed by injecting plastics”  and “a force of combining the plastic layer with the ceramic matrix reaches 300 kg/cm2” are process steps performed in the product-by-process claim. These steps do not define patentably distinct limitations of the claim unless said process steps necessarily result in a structural difference from the art. 
With respect to claim 2, SMYTH discloses that the pores have a diameter of 0.3 to 15 microns (e.g, 300-15,000 nanometer sized holes) (Paragraph [0016]). 
With respect to claim 3, SMYTH discloses that the ceramic of the matrix is alumina (Paragraph [0031]). 
With respect to claim 4, LO discloses that the plastic layer comprises polyamide (Paragraph [0052]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745